DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-5, 9-11, 13-15, and 19-20 were previously pending and subject to a Final Action, hereinafter “the Final Action,” dated June 3, 2021. In the response submitted on August 24, 2021, claims 1, 11, and 20 were amended; and claims 5, 10, and 15 were canceled. Therefore, claims 1, 3-4, 9, 11, 13-14, and 19-20 are currently pending and subject to the following Non-Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on August 24, 2021. 
Applicant’s arguments on pages 7-9 of the Response, concerning the previous rejection of claims 1, 3-5, 9-11, 13-15, and 19-20 under 35 U.S.C. § 101 have been fully considered but are not found persuasive. 
The following statements have been taken from page 10 of the Response: “Applicant respectfully notes that the pending claims integrate and "alleged judicial exception" into a practical application of coordinating group travel that includes receiving a travel itinerary from a first user, monitoring a travel booking activity of a group of individuals; and automatically updating the itinerary of the first user based on detecting a booking activity for a member of the group of individuals.” 
Examiner respectfully disagrees with the arguments above, because amended independent claims 1, 11, and 20, under their broadest continues to recite an abstract idea, i.e., coordinating group travel, under Step 2A—Prong I, without reciting additional element(s) that integrate the judicial exception into a practical application under Step 2A—Prong II, see following analysis. 
Regarding Step 2A—Prong I, the claims, under their broadest reasonable interpretation, recite an abstract idea of “coordinating travel plans among a group of individuals.” (PG Pub Specification, ¶ [0002]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from independent claims 1, 11, and 20 recite a method of organizing human activity:
receiving a travel itinerary from a first user, wherein the travel itinerary indicates a destination, a reservation at a first hotel, travel dates, one or more events during the travel dates that the first user will attend, and an availability of the first user during portions of a trip;
storing the travel itinerary and an identification of a group of individuals that the first user has elected to share the travel itinerary with;
monitoring a travel booking activity of the group of individuals;
based on a determination that a member of the group of individuals is booking a trip that is related to the travel itinerary, providing an itinerary recommendation to the member of the group of individuals, wherein the determination that the trip is related to the travel itinerary is based upon the trip and the travel itinerary being trips to the destination and that trip will at least partially overlap with the travel itinerary; 
based on detecting a booking activity for a member of the group of individuals, providing a notification to each of the members of the group of individuals of the booking activity, wherein the booking activity includes one of booking an initial reservation and modifying an existing reservation for a trip that is related to the travel itinerary; and
based on a determination that the booking activity includes a reservation at a second hotel that is different that the first hotel booked by the first user, automatically modifying the travel itinerary to include a reservation at the second hotel and to cancel a reservation at the first hotel, wherein the itinerary recommendation includes recommended dates that are selected to maximize overlap with the travel itinerary of the first user.
For example, a first user coordinating travel plans for a group of travelers for a trip and providing recommended travel accommodations based on each group member’s schedule are at least related to “fundamental economic practices” and ”commercial interactions” in the travel industry. (PG Pub Specification, ¶¶ [0002], [0003], [0048], and [0049]). Moreover, the claimed limitations recite transactional/commercial relationships between travel agents and travelers, e.g., a travel agent accepting and managing reservations from a group of travelers. Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a 
Moreover, aside from the general technological environment (addressed below), the limitations in (c) thru (f) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, taken as a whole and as and combination thereof, amended independent claims 1, 11, and 20 recite an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2A—Prong II, on page 10 of the Response, Applicant states, “In the Advisory Action, the Examiner asserts that "the claimed invention does not sufficiently show an improvement to a computer functionality or to any other technology or technical field" and that "the claims as a whole do not integrated the abstract idea into a practical application." Applicant respectfully disagree and assert that the determination of whether the claimed invention includes an improvement to a computer functionality or to any other technology or technical field is not a sufficient test for determining whether the claimed invention is integrated into a practical application. Rather, as discussed about a claimed invention is integrated into a practical application if it "imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." In this case, Applicants submit that the claims do impose a meaningful limit on the alleged judicial exception, for example by automatically updating the itinerary of the first user based on detecting a booking activity for a member of the group of individuals.”

an improvement in the functioning of a computer, or an improvement to other technology or technical field” is not a sufficient test that “courts have found indicative that an additional element (or combination of elements) may have integrated exception into a practical application.” See MPEP 2106.04(d)(I). Examiner acknowledges the amended independent claims 1, 11, and 20 recite additional elements that are not part of the abstract idea, i.e., (i) “a processing system,” (ii) “a processor in communication with,” (iii) “one or more types of memory,” of Claim 20 and (iv) “a computer program product…comprising a computer readable storage medium readable by (v) “a processing circuit and storing program instructions for execution by the processing circuit for performing a method” of Claim 11. Wherein, additional elements are analyzed under Step 2A—Prong II to determine whether the claim is directed to an abstract idea, i.e., whether the abstract idea is integrated into a practical application. As previously presented under Step 2A—Prong I on pages 11 thru 14 of the Final Action, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality such that they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, e.g., receiving, storing, comparing, detecting, and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f). Moreover, the additional elements under their broadest reasonable interpretation in light of the specification, are recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular do not "imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.". Accordingly, taken as whole and a combination thereof, amended independent claims 1, 11, and 20 are directed to an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2B, Examiner acknowledges the additional elements, i.e. (i) thru (v) above, contain an execute instructions to perform the abstract idea. However, the additional elements, i.e., (i) thru (v) to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Moreover, as noted by Applicant on pages 8 and 9 of the Response, well-understood, routine, and conventional (WURC) activity overlaps with other Step 2B considerations, particularly the improvement consideration. See MPEP 2106.05(d). Wherein, as stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical field. Their collective functions, i.e., receiving, storing, comparing, detecting, and displaying data and determining operations to be performed, merely provide conventional computer implementation. Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using 
Applicant’s arguments on pages 10 thru 11 of the Response, concerning the previous rejection of claims 1, 3-5, 9-11, 13-15, and 19-20 under 35 U.S.C. § 103 and have been fully considered and are moot in view of the amended claims, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further discussed below in the detailed 35 U.S.C. § 103 rejection. 
Claim Objections
Claims 1, 3-4, 9, 11, 13-14, and 19-20 are objected to because of the following informalities: 
Regarding independent claims 1, 11, and 20, the claims fail to include “and” before reciting the final limitation of the claim. Moreover, the claims recite “a second hotel that is different that the first hotel” should read a second hotel that is different than the first hotel
Further regarding independent claim 1, the claim in line 4 recites “a reservation at a first hotel” and subsequently the claim in line 21 states “the first hotel booked.” For claim language consistency, the limitation in line 21 should read the reservation at the first hotel.
Regarding claims, 3-4, 9, 13-14, and 19, the claims are objected to by virtue of their dependency on independent claims 1 and 11.
Appropriate action required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11 and 20, the claim recites “the first hotel booked.” Yet, there is insufficient antecedent basis for “the first hotel booked.” For examination purposes, the claim will be interpreted hereinafter as reciting “a first hotel booked.” 
Regarding claims 13-14 and 19, the claims are rejected by virtue of their dependency upon the rejected base claims, i.e., independent claim 11. 


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 9, 11, 13-14, and 19-20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1, 3-4, and 9 are directed to a method, i.e., a process. Claims 11, 13-14, and 19 are directed to a product, i.e., a machine. Claim 20 is directed to a system, i.e., a machine. Accordingly, claims 1, 3-4, 9, 11, 13-14, and 19-20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an 

Regarding independent claim 20, the claim, under its broadest reasonable interpretation, recites an abstract idea of coordinating group travel, i.e., creating a group itinerary and synchronizing individual itineraries with the group itinerary. Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the independent claims recite a method of organizing human activity:
receiving a travel itinerary from a first user, wherein the travel itinerary indicates a destination, a reservation at a first hotel, travel dates, one or more events during the travel dates that the first user will attend, and an availability of the first user during portions of a trip;
storing the travel itinerary and an identification of a group of individuals that the first user has elected to share the travel itinerary with;
monitoring a travel booking activity of the group of individuals;
based on a determination that a member of the group of individuals is booking a trip that is related to the travel itinerary, providing an itinerary recommendation to the member of the group of individuals, wherein the determination that the trip is related to the travel itinerary is based upon the trip and the travel itinerary being trips to the destination and that trip will at least partially overlap with the travel itinerary; 
based on detecting a booking activity for a member of the group of individuals, providing a notification to each of the members of the group of individuals of the booking activity, wherein the booking activity includes one of booking an initial reservation and modifying an existing reservation for a trip that is related to the travel itinerary; and
based on a determination that the booking activity includes a reservation at a second hotel that is different that the first hotel booked by the first user, automatically modifying the travel itinerary to include a reservation at the second hotel and to cancel a reservation at the first hotel, wherein the itinerary recommendation includes recommended dates that are selected to maximize overlap with the travel itinerary of the first user.
For example, a first user coordinating travel plans for a group of travelers for a trip and providing recommended travel accommodations based on each group member’s schedule are at least related to “fundamental economic practices” and ”commercial interactions” in the travel industry. (PG Pub Specification, ¶¶ [0002], [0003], [0048], and [0049]). Moreover, the claimed limitations recite transactional/commercial relationships between travel agents and travelers, e.g., a travel agent accepting and managing reservations from a group of travelers. Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitations in (c) thru (f) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. For example, a travel agent monitoring and analyzing incoming trip requests (observation/evaluation) by group members claim 20, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claims 1 and 11, claim 1 is the method claim and claim 11 is the product claim to the system claimed in claim 20 and share analogous limitations to those previously analyzed in Step 2A—Prong I above for claim 20. Accordingly, claims 1 and 11 recite an abstract idea for the same reasons as presented in Step 2A—Prong I for claim 20 and have been evaluated in Step 2A—Prong II below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 20, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a processing system,” (ii) “a processor in communication with,” (iii) “one or more types of memory,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under (i) as a computer system. (PG Pub Specification, ¶ [0044]). The specification further recites that (ii) may comprise PLC, FPGA, PLA, or a “general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine….” (PG Pub Specification, ¶¶ [0063] and [0065]). The specification further recites that (iii) “is not to be construed as being transitory signals per se” and comprise RAM, hard disk drive, removable storage drive, e.g., a floppy disk drive, a magnetic tape drive, or an optical disk drive. (PG Pub Specification, ¶¶ [0020] and [0061]). 
Consequently, although the additional elements (i) thru (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, comparing, detecting, and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements, i.e., (i) thru (iii), amount to no more than “generally linking” the See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 20 is not integrated into a practical application. Consequently, claim 20 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 20. Moreover, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 20. Accordingly, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 11, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 20. Moreover, the claim recites the following additional elements: (iv) “a computer program product…comprising a computer readable storage medium readable by (v) “a processing circuit and storing program instructions for execution by the processing circuit for performing a method.” However, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality such that they do not transform the abstract idea into a practical application. Wherein, the specification further recites (iv) as a non-transitory medium and to include main memory, secondary memory, removable storage drive, and an HDD with a hard disk storing “[c]omputer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, configuration data for integrated circuitry, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the “C” programming language or similar programming languages.” (PG Pub Specification, ¶¶ [0047], [0060], and [0061]). The specification further recites (v) as “programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instruction by utilizing state” (PG Pub Specification, ¶ [0060]). Accordingly, for the same reasons as provided for claim 20, claim 11 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 20, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 20 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1, as stated in Step 2A—Prong II the claim does not disclose any additional elements other than those analyzed in claim 20. Accordingly, for the same reasons a provided in Step 2B for claim 20, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101. 
Regarding independent claim 11, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (iv) and (v), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. independent claim 11 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 3-4, 9, 13-14, and 19, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “methods of organizing human activities” and “mental processes.” Wherein, the claims do not recite any additional element(s) other than those previously analyzed in their respective base claims, i.e., independent claims 1, 11, and 20. For example:
Claims 3 and 13 contain analogous limitation(s) and claim 3 recites, wherein the identification of the group of individuals is obtained from a user profile of the first user;
Claims 4 and 14 contain analogous limitation(s) and claim 4 recites, wherein the identification of the group of individuals is received from the first user;
Claims 9 and 19 contain analogous limitation(s) and claim 9 recites, further comprising notifying the group of individuals of the travel itinerary of the first user.
Therefore, the preceding claims, when viewed as a whole and ordered combination, recite and refine the same abstract idea as disclosed in their respective base claims by virtue of dependency. Accordingly, the claims do not change the analysis already presented above in regards to claims 1, 11, and 20. Therefore, for the same reasons in Step 2A—Prong II, the limitations fail to integrate the abstract idea into a practical dependent claims 3-4, 9, 13-14, and 19 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Dependent Claims Step 2B:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the dependent claims do not recite any additional elements. Therefore, for the same reasons in the Step 2B analysis of their respective base claims, the dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 3-4, 9, 13-14, and 19 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 9, 11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gove, Pub. No. US 2006/0206363, in view of de Marcken et al., hereinafter de Marcken, Pub. No. US 2007/0174239, further in view of Handel, Pat. No. US 7,970,666, further in view of Reynolds, Pub. No. US 2014/0081678.
Regarding claim 1, Gove teaches a computer-implemented method for group travel coordination (Gove, Claim 1), the method comprising:
receiving a travel itinerary from a first user (Gove, Figure 2: steps 202 thru 206)  wherein the travel itinerary indicates a destination, a reservation at a first hotel, travel dates, one or more events during the travel dates that the first user will attend, and an availability of the first user during portions of a trip (Gove, Claim 1; ¶¶ [0025], [0061], and [0078]). Wherein, Gove teaches a user creates a group travel itinerary by inputting trip details, e.g., destination, travel dates, lodging, and activities, and the itinerary is optimized by calendar availability of each group member during the specified dates of travel, i.e., an availability of the first user during portions of the trip. Id.;
storing the travel itinerary (Gove, Figure 2: step 202; and ¶ [0062] – user saves the trip) and an identification of a group of individuals that the first user has elected to share the travel itinerary with (Gove, ¶¶ [0029], [0061], and [0078]). Wherein, Gove teaches a user (coordinator) storing all travel members in a trip profile of the user for determining if member(s) will commit to a trip. Id.;
monitoring a travel booking activity of the group of individuals (Gove, Figure 4: Step 404; and ¶ [0076]). Wherein, Gove teaches the system waits until the individual booking hurdles have been met for individual group members, i.e., monitors booking activity, before the booking occurs. Id.; 
based on a determination that a member of the group of individuals is booking a trip that is related to the travel itinerary, providing an itinerary recommendation to the member of the group of individuals...(Gove, Figure 4: step 410; and ¶¶ [0060], [0069], and [0076]). Wherein, Gove teaches a user (coordinator) creates reservations for additional items, e.g., ski tickets, which are the percentage of members confirm trip, key members confirm trip, all members confirm trip, book all travel now, book individual components now as members confirm, etc.” Id. at ¶¶ [0060] and [0069]. After the individual group member indicates that he/she will join the trip (i.e., determination that a member of a group of individuals is booking a trip that is related to the travel itinerary) the additional items (i.e., itinerary recommendation(s)) are presented to the group member to allow the group member to either accept or decline before entering payment information. Id. at ¶ [0076].; and
…wherein the itinerary recommendation includes recommended dates that are selected to maximize overlap with the travel itinerary of the first user (Gove, ¶¶ [0035] and [0079]). Wherein, Gove teaches an optimization engine and synchronization engine that optimizes and synchronizes the dates of travel for individual itineraries with the group itinerary, i.e., travel itinerary of the first user, to “maximize total time of trip with group members.” Id.
Yet, Gove does not teach, however, in the same field of endeavor, i.e., coordinating travel plans, de Marcken teaches wherein the determination that the trip is related to the travel itinerary is based upon the trip and the travel itinerary being trips to the destination and that trip will at least partially overlap with the travel itinerary (de Marcken, Figure 2: a process 40 and Figure 4C: “Susan’s trip” and Figure 5: “Susan’s trip” and “ Andrew’s trip”; and ¶¶ [0035] thru [0040]). Wherein, de Marcken teaches a multi-passenger, multi-route (MPMR) process that includes a first user specifying a first trip (i.e., the travel itinerary) with trip segment(s) from an origin to a Id. The process assumes the first user and any subsequent user desire to fly together when a first user’s trip segment is identical to a subsequent user’s trip segment, e.g., “the same origins, destinations and travel times….” (i.e., based upon the trip and the travel itinerary being trips to the destination and that trip will at least partially overlap with the travel itinerary.) Id.;
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine that a second traveler has a trip segment(s) that is/are identical a first traveler’s itinerary trip segment, modifying Gove to that of de Marcken, for pairing a first traveler with a second traveler for a portion of their trip to accommodate multiple travelers that “wish to journey from different origins to a common destination.” (de Marcken, ¶ [0044]).
	Yet, Gove or the combination of Gove and de Marcken does not teach, however, in the same field of endeavor, i.e., coordinating group travel plans, Handel teaches based on detecting a booking activity for a member of the group of individuals, providing a notification to each of the members of the group of individuals of the booking activity, wherein the booking activity includes one of booking an initial reservation and modifying an existing reservation for a trip that is related to the travel itinerary... (Handel, Col. 4: lines 25 thru 35 and Col. 10: lines 51 thru 56).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to send a notification to an entire travel group as each member books travel or as modifications are made to the existing reservations, modifying the combination of Gove and de Marcken to that of Handel, the other members of the group…want to book identical travel services…” to “accommodate instances in which group members are…traveling from different locations, or are arriving at different times…,” because “other people involved should receive notification of the particulars.” (Handel, Col. 4: lines 19 thru 24 and Col. 10: lines 26 thru 39).
Yet, Gove or the combination of Gove, de Marcken, and Handel does not teach, however, in the same field of endeavor, i.e., coordinating group travel plans, Reynolds teaches based on a determination that the booking activity includes a reservation at a second hotel that is different that the first hotel booked by the first user, automatically modifying the travel itinerary to include a reservation at the second hotel and to cancel a reservation at the first hotel (Reynolds, Abstract; and ¶¶ [0016], [0040], and [0075]). Wherein, Reynolds teaches a processor having a transaction module cancelling a first hotel and keeping the second hotel reservation for a user when the user has two pending reservations for different hotels at different rates. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to cancel a first hotel reservation having the same date and time as a second hotel reservation from a user’s scheduled reservations, modifying the combination of Gove, de Marcken, and Handel to that of Reynolds, for keeping a hotel with a better rate reserved while the user decides if they desire to decline the new hotel from a currently reserved hotel at an older rate. (Reynolds, ¶¶ [0041], [0074], [0076], and [0077]).
Regarding claim 3, the combination of Gove, de Marcken, Handel, and Reynolds teaches the computer-implemented method of claim 1. Gove further teaches wherein the identification of the group of individuals is obtained from a user profile of the first user (Gove, ¶¶ [0061] and [0078]). Wherein, Gove teaches a trip profile of a coordinator contains group information, e.g., friend information, and the “trip profile is then used in the search/optimization algorithms and is used to coordinate the travel with all members in the book/coordinating engine.” Id.
Regarding claim 4, the combination of Gove, de Marcken, Handel, and Reynolds teaches the computer-implemented method of claim 1. Gove further teaches wherein the identification of the group of individuals is received from the first user (Gove, Figure 2: step 202; and ¶¶ [0061] and [0078]). Wherein, Gove teaches the coordinator creates a profile and enters the group members for the trip. Id.
Regarding claim 9, the combination of Gove, de Marcken, Handel, and Reynolds teaches the computer-implemented method of claim 1. Gove further teaches further comprising notifying the group of individuals of the travel itinerary of the first user (Gove, Figure 4: step 401; ¶ [0072]).
Regarding claim 11, the claim is the product claim for the method claimed in claim 1. Wherein, the claim recites analogous claimed limitations to those previously analyzed in the 35 U.S.C. § 103 rejection for claim 1 above and the analysis for the analogous claimed limitations applies here. Accordingly, claim 11 is rejected under the same premise. However, claim 11 further recites the following additional limitations that are analyzed hereinafter: 
Gove further teaches a computer program product for group travel coordination (Gove, Claim 1 – software tool for travel arrangements). 
 a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method (Handel, Fig. 4B: Non-Volatile Storage 65 and Processing Unit 55; Col. 4: line 60 thru Col. 5: line 2 and Col. 19: lines 31 and 32).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include non-volatile memory and store the program instructions on machine-readable media, modifying Gove to that of Handel, to provide suitable hardware components that can perform operations of a program associated with coordinating travel plans. (Handel, Col. 7: lines 58 thru 63).
Regarding Claim 13, the combination of Gove, de Marcken, Handel, and Reynolds teaches the computer program product of claim 11. Moreover, the claim is the product claim of the method claimed in representative claim 3. Wherein, claim 13 contains analogous limitations to those located in the § 103 rejection of representative claim 3 above. Accordingly, claim 13 is rejected under the same premise.
Regarding Claim 14, the combination of Gove, de Marcken, Handel, and Reynolds teaches the computer program product of claim 11. Moreover, the claim is the product claim of the method claimed in representative claim 4. Wherein, claim 14 contains analogous limitations to those located in the § 103 rejection of representative claim 4 above. Accordingly, claim 14 is rejected under the same premise.
Regarding Claim 19, the combination of Gove, de Marcken, Handel, and Reynolds teaches the computer program product of claim 11. Moreover, the claim is the product claim of the method claimed in representative claim 9. Wherein, claim 19 
Regarding claim 20, the claim is the system claim for the method claimed in claim 1. Wherein, the claim recites analogous claimed limitations to those previously analyzed in the 35 U.S.C. § 103 rejection for claim 1 above and the analysis for the analogous claimed limitations applies here. Accordingly, claim 20 is rejected under the same premise. However, claim 20 further recites the following additional limitations that are analyzed hereinafter: as disclosed above in the §103 rejection of Claim 1, the combination of Gove, de Marcken, and Handel teach a processing system for group travel coordination. 
Yet, Gove does not teach, however, Handel further teaches the processing system comprising: a processor in communication with one or more types of memory. (Handel, Fig. 4B: System 51, Non-Volatile Storage 65, and Processing Unit 55; Col. 4: line 60 thru Col. 5: line 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate hardware components (e.g., non-volatile memory and processing devices), modifying Gove to that of Handel, that a suitable to perform operations of a program associated with coordinating travel plans. (Handel, Col. 7: lines 58 thru 63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628